DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 have been improperly canceled.  When a claim is canceled, no text should be present.  See 37 CFR 1.121(c)(4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 1242493, hereinafter Stringham) in view of Cai (US 8887628, hereinafter Cai).
Regarding claim 1, Stringham discloses an apparatus for preparing a foam from a milk-based liquid, comprising
a support base (figure 7, housing 10),
a container (glass 11) for containing an amount of said liquid, the container being arrangeable in a working position on the support base (see figure 7),
a stirrer (figure 3, shaft 24 and associated structures) adapted to be removably positioned in the container to rotate about an axis of rotation, and
electrically-operated driving means (figure 1, motor 13), positioned outside the container and arranged to be magnetically coupled with the stirrer to drive the latter in rotation about said axis of rotation (page 2, second column, lines 107-117), so as to stir the liquid in the container and form said foam, wherein the stirrer comprises a member provided with permanent magnets and stirring means connected to said member (squirrel cage conductors 21);
wherein said driving means comprises a stator (stator 12) which is disposed around said member of the stirrer at least when the container is placed in the working position on the support base and is arranged (see figure 1), when coupled with a power supply (via wires 52 and 53), to generate a rotating magnetic field about said axis of rotation to cause rotation of said member, whereby said member operates as a rotor to drive in rotation said stirring means (page 2, second column, lines 90-98)
wherein said container has a flat bottom wall (figure 1, bottom of glass 11, at least the bottom portion of which can be seen to be flat) from which an annular lateral wall extends upward (side of glass 11) and wherein the stirrer (shaft 24 and associated strictures) is operatively positioned on said flat bottom wall and has outer transverse sizes which are close to the inner transverse sized of a portion of the lateral wall of the container adjacent to the bottom wall (see figure 1), so as said stirrer is coupled with said flat bottom wall and said portion of the lateral wall adjacent to the flat bottom wall acting as positioning means (figure 1).  As can be seen in figure 1, the stirrer is adjacent the lateral walls as recited, and thus the lateral walls would, to at least some degree, act as positioning means as recited.
Stringham is silent to the stirrer having an overall annular configuration.  Cai teaches a foaming apparatus including a stirrer (figure 1, stirrer 1) having an overall annular configuration (figure 8).  As can be seen in figure 8, magnets 3 and the stirring portion outside them form an annulus, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the stirrer of Cai for that of Stringham because the simple substitution of one known stirrer for another would have provided only the predictable result of stirring and foaming material, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5, Stringham discloses the member (figure 1, squirrel cage conductors 21) of the stirrer having an annular shape (see figure 1) and the stirring means (openings 22 in rotor 19) extend at least in part inside it (see figure 1).    Cai also discloses a similar configuration (see figure 8).
Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 1242493, hereinafter Stringham) in view of Cai (US 8887628, hereinafter Cai), as applied to claim 1 above, and further in view of Jersey et al. (US PGPub 2002/0196705, hereinafter Jersey)
Regarding claim 6, Stringham is silent to the flat bottom wall having no protrusions or recesses as recited.  Jersey teaches a stirring system including a container (figure 1, container 25) having a flat bottom with no protrusions or recesses (see figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to remove the protrusion from the bottom of Stringham because it has been held that the omission of an element and its function (in this case, the sides of the container of Stringham could contain the stirrer, as evidenced by Jersey) is obvious.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding claim 1, if it is determined that the bottom of the container of Stringham is not flat as recited, the reasoning above for claim 6 also applies to claim 1.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
The Applicant argues that the bottom wall of Stringham is not flat as recited in amended claim 1 (remarks, page 5).  The Examiner respectfully disagrees.  As can be seen in figure 1, the bottom side of the glass (i.e. the bottom wall) is flat.  Further, the upper side of the bottom wall contains a flat area that could be considered to be the “flat bottom wall” as recited.  Unlike claim 6, the broad recitation of a “flat bottom wall” does not preclude any features from being present on both sides of the bottom wall.  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774